                                                                             1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                               A Professional Law Corporation
                                                                             2 Brian M. Wheeler          State Bar No. 266661
                                                                                  BWheeler@aalrr.com
                                                                             3 David Kang                State Bar No. 303562
                                                                                  David.Kang@aalrr.com
                                                                             4 12800 Center Court Drive South, Suite 300
                                                                               Cerritos, California 90703-9364
                                                                             5 Telephone: (562) 653-3200
                                                                               Fax: (562) 653-3333
                                                                             6
                                                                               Attorneys for Cross-Defendants
                                                                             7 BRIAN J. PARK, ANDREW J. PARK
                                                                               and J&K CLOTHING, INC.
                                                                             8 d/b/a LOVE LETTER COLLECTION
                                                                             9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                                        UNITED STATES DISTRICT COURT
                                                                            10
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                            11
                                                                                                       WESTERN DIVISION (LOS ANGELES)
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12
                               CERRITOS, CALIFORNIA 90703-9364




                                                                                     HEM & THREAD, INC., a California           Case No. 2:19-cv-00283-CBM-
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13       corporation, and HYUN KIM, an              AFM
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                                     individual,
                                                                            14                                                  STIPULATED PROTECTIVE
                                                                                                      Plaintiffs,               ORDER 1
                                                                            15
                                                                                     v.
                                                                            16                                                  Judge: Hon. Consuelo B. Marshall
                                                                                     WHOLESALEFASHIONSQUARE.COM,                Ctrm: 8B
                                                                            17       INC., a California thcorporation;
                                                                                     DOWNTOWN 11 , Inc., a California
                                                                            18       corporation; MIN LEE, an individual        Complaint Filed: January 14,
                                                                                     doing business as ROUSSEAU;                2019
                                                                            19       ANDREW LEE, an individual doing
                                                                                     business as BOSWELL FASHION; and
                                                                            20       DOES 1 through 10,
                                                                            21                        Defendants.
                                                                            22
                                                                                     WHOLESALEFASHIONSQUARE.COM,
                                                                            23       INC., a California corporation,
                                                                            24                        Crossclaimant
                                                                            25       v.
                                                                            26       BRIAN J. PARK, and individual,
                                                                            27
                                                                                 1
                                                                                This Stipulated Protective Order is based substantially on the model protective order
                                                                            28 provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.


                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                             1    ANDREW J. PARK, an individual, J & K
                                                                                  CLOTHING, INC. d/b/a LOVE LETTER
                                                                             2    COLLECTION a.k.a. MI AMORE F/S, a
                                                                                  California Corporation; YOUNG H. CHO,
                                                                             3    an individual, SOYEON CHO, an
                                                                                  individual, SKYOCEAN, INC., a California
                                                                             4    Corporation and; DOES 1-10, individuals
                                                                                  and/or entities of unknown form,
                                                                             5
                                                                                                     Cross-Defendants.
                                                                             6
                                                                             7
                                                                                 1.    A.     PURPOSES AND LIMITATIONS
                                                                             8
                                                                                       Discovery in this action is likely to involve production of confidential,
                                                                             9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                 proprietary or private information for which special protection from public disclosure
                                                                            10
                                                                                 and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                            11
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                                 Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                                            12
                               CERRITOS, CALIFORNIA 90703-9364




                                                                                 following Stipulated Protective Order. The parties acknowledge that this Order does
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                                 not confer blanket protections on all disclosures or responses to discovery and that
                                                                            14
                                                                                 the protection it affords from public disclosure and use extends only to the limited
                                                                            15
                                                                                 information or items that are entitled to confidential treatment under the applicable
                                                                            16
                                                                                 legal principles.
                                                                            17
                                                                            18
                                                                                       B.     GOOD CAUSE STATEMENT
                                                                            19
                                                                                       This action is likely to involve trade secrets, customer and pricing lists and
                                                                            20
                                                                                 other valuable research, development, commercial, financial, technical and/or
                                                                            21
                                                                                 proprietary information for which special protection from public disclosure and from
                                                                            22
                                                                                 use for any purpose other than prosecution of this action is warranted. Such
                                                                            23
                                                                                 confidential and proprietary materials and information consist of, among other things,
                                                                            24
                                                                                 confidential business or financial information, information regarding confidential
                                                                            25
                                                                                 business practices, or other confidential research, development, or commercial
                                                                            26
                                                                                 information (including information implicating privacy rights of third parties),
                                                                            27
                                                                                 information otherwise generally unavailable to the public, or which may be privileged
                                                                            28
                                                                                                                    -2-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 or otherwise protected from disclosure under state or federal statutes, court rules, case
                                                                             2 decisions, or common law. Accordingly, to expedite the flow of information, to
                                                                             3 facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                                                                             4 to adequately protect information the parties are entitled to keep confidential, to
                                                                             5 ensure that the parties are permitted reasonable necessary uses of such material in
                                                                             6 preparation for and in the conduct of trial, to address their handling at the end of the
                                                                             7 litigation, and serve the ends of justice, a protective order for such information is
                                                                             8 justified in this matter. It is the intent of the parties that information will not be
                                                                             9 designated as confidential for tactical reasons and that nothing be so designated
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10 without a good faith belief that it has been maintained in a confidential, non-public
                                                                            11 manner, and there is good cause why it should not be part of the public record of this
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 case.
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14         C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                            15 SEAL
                                                                            16         The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                                            17 Stipulated Protective Order does not entitle them to file confidential information
                                                                            18 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                                                                            19 the standards that will be applied when a party seeks permission from the court to file
                                                                            20 material under seal.
                                                                            21         There is a strong presumption that the public has a right of access to judicial
                                                                            22 proceedings and records in civil cases. In connection with non-dispositive motions,
                                                                            23 good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                                            24 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                                                            25 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                                                                            26 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                                                                            27 cause showing), and a specific showing of good cause or compelling reasons with
                                                                            28 proper evidentiary support and legal justification, must be made with respect to
                                                                                                                    -3-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 Protected Material that a party seeks to file under seal. The parties’ mere designation
                                                                             2 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
                                                                             3 submission of competent evidence by declaration, establishing that the material
                                                                             4 sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                                             5 protectable—constitute good cause.
                                                                             6         Further, if a party requests sealing related to a dispositive motion or trial, then
                                                                             7 compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                                             8 sought shall be narrowly tailored to serve the specific interest to be protected. See
                                                                             9 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10 item or type of information, document, or thing sought to be filed or introduced under
                                                                            11 seal in connection with a dispositive motion or trial, the party seeking protection must
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 articulate compelling reasons, supported by specific facts and legal justification, for
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 the requested sealing order. Again, competent evidence supporting the application to
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 file documents under seal must be provided by declaration. Any document that is not
                                                                            15 confidential, privileged, or otherwise protectable in its entirety will not be filed under
                                                                            16 seal if the confidential portions can be redacted.
                                                                            17         If documents can be redacted, then a redacted version for public viewing,
                                                                            18 omitting only the confidential, privileged, or otherwise protectable portions of the
                                                                            19 document, shall be filed. Any application that seeks to file documents under seal in
                                                                            20 their entirety should include an explanation of why redaction is not feasible.
                                                                            21
                                                                            22 2.      DEFINITIONS
                                                                            23         2.1    Action: means the above-entitled proceeding, Hem & Thread, Inc. v.
                                                                            24 Wholesalefashionsquare.com, Inc., et al., United States District Court, Central
                                                                            25 District of California Case No. 2:19-cv-00283-CBM-AFM.
                                                                            26         2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                                                            27 of information or items under this Order.
                                                                            28         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                                                     -4-
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                             1 how it is generated, stored or maintained) or tangible things that qualify for protection
                                                                             2 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                                             3 Cause Statement.
                                                                             4         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                             5 support staff).
                                                                             6         2.5   Designating Party: a Party or Non-Party that designates information or
                                                                             7 items that it produces in disclosures or in responses to discovery as
                                                                             8 “CONFIDENTIAL.”
                                                                             9         2.6   Disclosure or Discovery Material: all items or information, regardless of
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10 the medium or manner in which it is generated, stored, or maintained (including,
                                                                            11 among other things, testimony, transcripts, and tangible things), that are produced or
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 generated in disclosures or responses to discovery in this matter.
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13         2.7   Expert: a person with specialized knowledge or experience in a matter
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                            15 an expert witness or as a consultant in this Action.
                                                                            16         2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                                            17 House Counsel does not include Outside Counsel of Record or any other outside
                                                                            18 counsel.
                                                                            19         2.9   Non-Party: any natural person, partnership, corporation, association or
                                                                            20 other legal entity not named as a Party to this action.
                                                                            21         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                            22 to this Action but are retained to represent or advise a party to this Action and have
                                                                            23 appeared in this Action on behalf of that party or are affiliated with a law firm that
                                                                            24 has appeared on behalf of that party, and includes support staff.
                                                                            25         2.11 Party: any party to this Action, including all of its officers, directors,
                                                                            26 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                            27 support staffs).
                                                                            28         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                                                    -5-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 Discovery Material in this Action.
                                                                             2         2.13 Professional Vendors: persons or entities that provide litigation support
                                                                             3 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                             4 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                             5 and their employees and subcontractors.
                                                                             6         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                             7 designated as “CONFIDENTIAL.”
                                                                             8         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                             9 from a Producing Party.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10
                                                                            11 3.      SCOPE
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12         The protections conferred by this Stipulation and Order cover not only
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 Protected Material (as defined above), but also (1) any information copied or extracted
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                                            15 Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                                                            16 or their Counsel that might reveal Protected Material.
                                                                            17         Any use of Protected Material at trial shall be governed by the orders of the
                                                                            18 trial judge. This Order does not govern the use of Protected Material at trial.
                                                                            19
                                                                            20 4.      DURATION
                                                                            21         Once a case proceeds to trial, information that was designated as
                                                                            22 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                                                            23 as an exhibit at trial becomes public and will be presumptively available to all
                                                                            24 members of the public, including the press, unless compelling reasons supported by
                                                                            25 specific factual findings to proceed otherwise are made to the trial judge in advance
                                                                            26 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                                                                            27 showing for sealing documents produced in discovery from “compelling reasons”
                                                                            28 standard when merits-related documents are part of court record). Accordingly, the
                                                                                                                    -6-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 terms of this protective order do not extend beyond the commencement of the trial.
                                                                             2
                                                                             3 5.      DESIGNATING PROTECTED MATERIAL
                                                                             4         5.1     Exercise of Restraint and Care in Designating Material for Protection.
                                                                             5 Each Party or Non-Party that designates information or items for protection under this
                                                                             6 Order must take care to limit any such designation to specific material that qualifies
                                                                             7 under the appropriate standards. The Designating Party must designate for protection
                                                                             8 only those parts of material, documents, items or oral or written communications that
                                                                             9 qualify so that other portions of the material, documents, items or communications
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10 for which protection is not warranted are not swept unjustifiably within the ambit of
                                                                            11 this Order.
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12         Mass, indiscriminate or routinized designations are prohibited. Designations
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 that are shown to be clearly unjustified or that have been made for an improper
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                            15 unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                                            16 to sanctions.
                                                                            17         If it comes to a Designating Party’s attention that information or items that it
                                                                            18 designated for protection do not qualify for protection, that Designating Party must
                                                                            19 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                            20         5.2     Manner and Timing of Designations. Except as otherwise provided in
                                                                            21 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                            22 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                            23 under this Order must be clearly so designated before the material is disclosed or
                                                                            24 produced.
                                                                            25         Designation in conformity with this Order requires:
                                                                            26                 (a) for information in documentary form (e.g., paper or electronic
                                                                            27 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                            28 proceedings), that the Producing Party affix at a minimum, the legend
                                                                                                                     -7-
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                             1 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                             2 contains protected material. If only a portion of the material on a page qualifies for
                                                                             3 protection, the Producing Party also must clearly identify the protected portion(s)
                                                                             4 (e.g., by making appropriate markings in the margins).
                                                                             5         A Party or Non-Party that makes original documents available for inspection
                                                                             6 need not designate them for protection until after the inspecting Party has indicated
                                                                             7 which documents it would like copied and produced. During the inspection and before
                                                                             8 the designation, all of the material made available for inspection shall be deemed
                                                                             9 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10 copied and produced, the Producing Party must determine which documents, or
                                                                            11 portions thereof, qualify for protection under this Order. Then, before producing the
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 to each page that contains Protected Material. If only a portion of the material on a
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 page qualifies for protection, the Producing Party also must clearly identify the
                                                                            15 protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                            16                (b) for testimony given in depositions that the Designating Party
                                                                            17 identifies the Disclosure or Discovery Material on the record, before the close of the
                                                                            18 deposition all protected testimony.
                                                                            19                (c) for information produced in some form other than documentary and
                                                                            20 for any other tangible items, that the Producing Party affix in a prominent place on
                                                                            21 the exterior of the container or containers in which the information is stored the legend
                                                                            22 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                            23 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                            24 portion(s).
                                                                            25         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                            26 failure to designate qualified information or items does not, standing alone, waive the
                                                                            27 Designating Party’s right to secure protection under this Order for such material.
                                                                            28 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                                                                    -8-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 efforts to assure that the material is treated in accordance with the provisions of this
                                                                             2 Order.
                                                                             3
                                                                             4 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                             5         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                                             6 designation of confidentiality at any time that is consistent with the Court’s
                                                                             7 Scheduling Order.
                                                                             8         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                                             9 resolution process under Local Rule 37-1 et seq.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10         6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                                            11 joint stipulation pursuant to Local Rule 37-2.
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12         6.4   The burden of persuasion in any such challenge proceeding shall be on
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 the Designating Party. Frivolous challenges, and those made for an improper purpose
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                            15 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                            16 or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                                            17 material in question the level of protection to which it is entitled under the Producing
                                                                            18 Party’s designation until the Court rules on the challenge.
                                                                            19
                                                                            20 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                            21         7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                            22 disclosed or produced by another Party or by a Non-Party in connection with this
                                                                            23 Action only for prosecuting, defending or attempting to settle this Action. Such
                                                                            24 Protected Material may be disclosed only to the categories of persons and under the
                                                                            25 conditions described in this Order. When the Action has been terminated, a Receiving
                                                                            26 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                                            27         Protected Material must be stored and maintained by a Receiving Party at a
                                                                            28 location and in a secure manner that ensures that access is limited to the persons
                                                                                                                    -9-
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 authorized under this Order.
                                                                             2         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                             3 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                             4 Receiving      Party   may     disclose    any       information   or   item   designated
                                                                             5 “CONFIDENTIAL” only to:
                                                                             6               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                             7 well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                             8 necessary to disclose the information for this Action;
                                                                             9               (b) the officers, directors, and employees (including House Counsel) of
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                            11               (c) Experts (as defined in this Order) of the Receiving Party to whom
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 disclosure is reasonably necessary for this Action and who have signed the
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14               (d) the court and its personnel;
                                                                            15               (e) court reporters and their staff;
                                                                            16               (f) professional jury or trial consultants, mock jurors, and Professional
                                                                            17 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                            18 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                            19               (g) the author or recipient of a document containing the information or a
                                                                            20 custodian or other person who otherwise possessed or knew the information;
                                                                            21               (h) during their depositions, witnesses, and attorneys for witnesses, in
                                                                            22 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                            23 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                                                                            24 will not be permitted to keep any confidential information unless they sign the
                                                                            25 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                            26 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                            27 deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                                            28 separately bound by the court reporter and may not be disclosed to anyone except as
                                                                                                                   - 10 -
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 permitted under this Stipulated Protective Order; and
                                                                             2                (i) any mediator or settlement officer, and their supporting personnel,
                                                                             3 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                             4
                                                                             5 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                             6 OTHER LITIGATION
                                                                             7         If a Party is served with a subpoena or a court order issued in other litigation
                                                                             8 that compels disclosure of any information or items designated in this Action as
                                                                             9 “CONFIDENTIAL,” that Party must:
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10                (a) promptly notify in writing the Designating Party. Such notification
                                                                            11 shall include a copy of the subpoena or court order;
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12                (b) promptly notify in writing the party who caused the subpoena or order
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 to issue in the other litigation that some or all of the material covered by the subpoena
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 or order is subject to this Protective Order. Such notification shall include a copy of
                                                                            15 this Stipulated Protective Order; and
                                                                            16                (c) cooperate with respect to all reasonable procedures sought to be
                                                                            17 pursued by the Designating Party whose Protected Material may be affected. If the
                                                                            18 Designating Party timely seeks a protective order, the Party served with the subpoena
                                                                            19 or court order shall not produce any information designated in this action as
                                                                            20 “CONFIDENTIAL” before a determination by the court from which the subpoena or
                                                                            21 order issued, unless the Party has obtained the Designating Party’s permission. The
                                                                            22 Designating Party shall bear the burden and expense of seeking protection in that court
                                                                            23 of its confidential material and nothing in these provisions should be construed as
                                                                            24 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                            25 directive from another court.
                                                                            26
                                                                            27 9.      A    NON-PARTY’S        PROTECTED         MATERIAL        SOUGHT       TO    BE
                                                                            28 PRODUCED IN THIS LITIGATION
                                                                                                                   - 11 -
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1               (a) The terms of this Order are applicable to information produced by a
                                                                             2 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                             3 produced by Non-Parties in connection with this litigation is protected by the
                                                                             4 remedies and relief provided by this Order. Nothing in these provisions should be
                                                                             5 construed as prohibiting a Non-Party from seeking additional protections.
                                                                             6               (b) In the event that a Party is required, by a valid discovery request, to
                                                                             7 produce a Non-Party’s confidential information in its possession, and the Party is
                                                                             8 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                             9 confidential information, then the Party shall:
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10                      (1) promptly notify in writing the Requesting Party and the Non-
                                                                            11 Party that some or all of the information requested is subject to a confidentiality
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 agreement with a Non-Party;
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13                      (2) promptly provide the Non-Party with a copy of the Stipulated
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                            15 specific description of the information requested; and
                                                                            16                      (3) make the information requested available for inspection by the
                                                                            17 Non-Party, if requested.
                                                                            18               (c) If the Non-Party fails to seek a protective order from this court within
                                                                            19 14 days of receiving the notice and accompanying information, the Receiving Party
                                                                            20 may produce the Non-Party’s confidential information responsive to the discovery
                                                                            21 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                            22 not produce any information in its possession or control that is subject to the
                                                                            23 confidentiality agreement with the Non-Party before a determination by the court.
                                                                            24 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                            25 of seeking protection in this court of its Protected Material.
                                                                            26
                                                                            27 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                            28         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                                                   - 12 -
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 Protected Material to any person or in any circumstance not authorized under this
                                                                             2 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                             3 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                             4 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                             5 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                             6 and (d) request such person or persons to execute the “Acknowledgment and
                                                                             7 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                             8
                                                                             9 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10 PROTECTED MATERIAL
                                                                            11         When a Producing Party gives notice to Receiving Parties that certain
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 inadvertently produced material is subject to a claim of privilege or other protection,
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                            15 may be established in an e-discovery order that provides for production without prior
                                                                            16 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                            17 parties reach an agreement on the effect of disclosure of a communication or
                                                                            18 information covered by the attorney-client privilege or work product protection, the
                                                                            19 parties may incorporate their agreement in the stipulated protective order submitted
                                                                            20 to the court.
                                                                            21
                                                                            22 12.     MISCELLANEOUS
                                                                            23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                            24 person to seek its modification by the Court in the future.
                                                                            25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                            26 Protective Order, no Party waives any right it otherwise would have to object to
                                                                            27 disclosing or producing any information or item on any ground not addressed in this
                                                                            28 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                                                                   - 13 -
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 ground to use in evidence of any of the material covered by this Protective Order.
                                                                             2         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                             3 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                                                                             4 only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                                             5 Protected Material at issue. If a Party’s request to file Protected Material under seal is
                                                                             6 denied by the court, then the Receiving Party may file the information in the public
                                                                             7 record unless otherwise instructed by the court.
                                                                             8
                                                                             9 13.     FINAL DISPOSITION
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                            11 days of a written request by the Designating Party, each Receiving Party must return
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 all Protected Material to the Producing Party or destroy such material. As used in this
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 summaries, and any other format reproducing or capturing any of the Protected
                                                                            15 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                                            16 must submit a written certification to the Producing Party (and, if not the same person
                                                                            17 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                                                            18 category, where appropriate) all the Protected Material that was returned or destroyed
                                                                            19 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                                                            20 compilations, summaries or any other format reproducing or capturing any of the
                                                                            21 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                                            22 archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                            23 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                                            24 reports, attorney work product, and consultant and expert work product, even if such
                                                                            25 materials contain Protected Material. Any such archival copies that contain or
                                                                            26 constitute Protected Material remain subject to this Protective Order as set forth in
                                                                            27 Section 4 (DURATION).
                                                                            28
                                                                                                                   - 14 -
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                             1 14.     VIOLATION
                                                                             2         Any violation of this Order may be punished by appropriate measures
                                                                             3 including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                             4
                                                                             5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                             6
                                                                             7 DATED: 3/13/2020
                                                                             8
                                                                             9 _/s/ Mitchell S. Kim_______________________
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10 Attorneys for Plaintiff Hem & Thread, Inc.
                                                                            11
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12 DATED: 3/13/2020
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14 _/s/ Avi Wagner___________________________
                                                                            15 Attorneys for Defendant Wholesalefashionsquare.com, Inc.
                                                                            16
                                                                            17 DATED: 3/13/2020
                                                                            18
                                                                            19 _/s/ David Kang____________________________
                                                                            20 Attorneys for Cross-Defendant Brian J. Park, Andrew J. Park, and J & K Clothing,
                                                                            21 Inc.
                                                                            22 / / /
                                                                            23 / / /
                                                                            24 / / /
                                                                            25 / / /
                                                                            26 DATED: 3/13/2020
                                                                            27
                                                                            28 _/s/ S. Calvin Myung_________________________
                                                                                                                 - 15 -
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                             1 Attorneys for Cross-Defendant Young H. Cho, Soyeon Cho, and Skyocean, Inc.
                                                                             2
                                                                             3 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                             4
                                                                             5 DATED: 3/16/2020
                                                                             6
                                                                             7 _____________________________________
                                                                             8 HON. ALEXANDER F. MacKINNON
                                                                             9 United States Magistrate Judge
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                            10
                                                                            11
                           12800 CENTER COURT DRI VE S OUT H, S UIT E 300




                                                                            12
                               CERRITOS, CALIFORNIA 90703-9364
                                 A PROFESSIONAL CORPORATION



                                  TELEPHONE: (562) 653-3200




                                                                            13
                                     FAX: (562) 653-3333
                                       ATTORNEYS AT LAW




                                                                            14
                                                                            15
                                                                            16
                                                                            17
                                                                            18
                                                                            19
                                                                            20
                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28
                                                                                                                - 16 -
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                        1                                        EXHIBIT A
                                                                        2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                        3
                                                                        4 I,    _____________________________              [print       or      type        full   name],   of
                                                                        5 _________________ [print or type full address], declare under penalty of perjury that
                                                                        6 I have read in its entirety and understand the Stipulated Protective Order that was
                                                                        7 issued by the United States District Court for the Central District of California on
                                                                        8 [date] in the case of ___________ [insert formal name of the case and the number and
                                                                        9 initials assigned to it by the court]. I agree to comply with and to be bound by all the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 terms of this Stipulated Protective Order and I understand and acknowledge that
                                                                       11 failure to so comply could expose me to sanctions and punishment in the nature of
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 contempt. I solemnly promise that I will not disclose in any manner any information
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 or item that is subject to this Stipulated Protective Order to any person or entity except
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 in strict compliance with the provisions of this Order. I further agree to submit to the
                                                                       15 jurisdiction of the United States District Court for the Central District of California
                                                                       16 for enforcing the terms of this Stipulated Protective Order, even if such enforcement
                                                                       17 proceedings     occur    after   termination     of    this        action.    I     hereby   appoint
                                                                       18 __________________________              [print        or       type          full        name]    of
                                                                       19 _______________________________________ [print or type full address and
                                                                       20 telephone number] as my California agent for service of process in connection with
                                                                       21 this action or any proceedings related to enforcement of this Stipulated Protective
                                                                       22 Order.
                                                                       23
                                                                       24 Date: ______________________________________
                                                                       25 City and State where sworn and signed: _________________________________
                                                                       26 Printed name: _______________________________
                                                                       27 Signature: __________________________________
                                                                       28
